Order entered March 1, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-19-00194-CR

                    EDWARD LAMAR PORTER, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 283rd Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F18-00712-T

                                       ORDER

      On February 26, 2021, State’s exhibit 28, the DVD of appellant’s interview

with police, was filed. In light of this, we VACATE our February 24, 2021 order

to the extent it orders court reporter Vearneas Faggett not to sit as a court reporter.

      We GRANT appellant’s February 22, 2021 motion and ORDER appellant’s

brief due by March 26, 2021.

      We DIRECT the Clerk to send copies of this order to the Honorable Lela

Mays, Presiding Judge, 283rd Judicial District Court; Vearneas Faggett, official
court reporter, 283rd Judicial District Court; to the Dallas County Auditor’s Office;

and counsel for all parties.

                                             /s/    DENNISE GARCIA
                                                    JUSTICE